[Cite as State v Johnson, 2016-Ohio-8261.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. John W. Wise, J.
                         Plaintiff-Appellee   :       Hon. Craig R. Baldwin, J.
                                              :
-vs-                                          :
                                              :       Case No. 2016CA00069
CALVIN RICHARD JOHNSON                        :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Stark County
                                                  Court of Common Pleas, Case No.
                                                  2015CR1295(B)

JUDGMENT:                                         Affirmed



DATE OF JUDGMENT ENTRY:                           December 19, 2016



APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

JOHN FERRERO                                      DEREK LOWRY
STARK COUNTY PROSECUTOR                           116 Cleveland Avenue N.W.
110 Central Plaza South, Ste. 510                 Suite 800
Canton, OH 44702                                  Canton, OH 44702-1732
Stark County, Case No. 2016CA00069                                                           2

Gwin, P.J.

      {¶1}      Appellant Calvin Johnson [“Johnson”] appeals his convictions after a jury

trial in the Stark County Court of Common Pleas.

                                        Facts and Procedural History

      {¶2}      Sade Edward has known Johnson for several years. Prior to August 2015,

Edwards had not seen Johnson for 10 years. Sometime around August 2015, Edwards

reestablished contact with Johnson through social media. When he came to Alliance,

Edwards and Johnson began a romantic relationship. Johnson would often arrive with

his brother, Corey Campbell and Chris Burnette.                  Burnette goes by the nicknames

“Chicago” and “Cuz.”

      {¶3}      On August 10, 2015, Edwards drove to Akron, Ohio to pick up Johnson,

Campbell and Burnette. They drove to Edwards’ home, were bored and decided to drive

around. At the intersection of Morgan and Garwood in the city of Alliance Johnson tells

Edwards to stop the car and park. Campbell and Burnette get out of the car. Edwards

remained in her car listening to music and looking at Facebook.

      {¶4}      On August 10, 2015, at approximately 10:30 p.m., Albert Magee picked up

some beer and some blunt rolls1 and drove to Cleave Johnson’s residence. He parked

his car out front. Cleve came outside and the two men drank a beer together. While they

were drinking, Magee saw Edwards drive by in a Silver Pontiac Grand Am. Magee walked

down the nearby alley because he thought Sade would stop and visit. Sade never

stopped, so Magee went back to talk with Cleve.




      1   “Blunt rolls” are shells or papers commonly used to roll marihuana. 2T. at 493.
Stark County, Case No. 2016CA00069                                                            3


       {¶5}   After Sade drove by, Magee heard footsteps coming down the alley. He

looked over and saw a guy with a gun who smiled and immediately started shooting at

him. Magee then saw Johnson who also fired a gun at him. A third man with dread locks,

(Campbell) was running around behind the two shooters- "like a chicken with his head cut

off.” Magee tried to crawl to his car to retrieve his pistol for protection. As he was crawling,

Magee was hit with gunfire and saw Cleve fall. He then heard one of the shooters say,

"This is how we do it in Chicago, motherfucker, Chicago style."

       {¶6}   After the shooting, Burnette, Johnson and Campbell ran back up the alley

toward Edwards’s car. Burnette ran past the car and continued down the street. Johnson

and Campbell arrived after Burnette and jumped into Edwards’s car. Johnson climbed

into the front passenger seat and Campbell got into the right rear passenger seat. They

picked up Burnette further up the street. Edwards drove them back to her house and

asked them what happened. They did not say anything except that they needed to get

out of town. Edwards then drove the three men back to Burnette's home in Akron.

       {¶7}   On the trip to Akron, Edwards learned about a shooting that evening. She

got a call from her mother who told her that Magee had been shot. She overheard

Johnson say to Burnett, "Cuz why did you start shooting so fast? I thought we was going

to get closer.” She heard Johnson and Burnett talk about throwing their poles (i.e., guns)

under a porch. She heard Campbell tell Johnson and Burnett that they should have

thrown the guns in the boat. After Edwards dropped them off, Johnson called and asked

her to take them back to Alliance to get their guns.

       {¶8}   The Alliance City police responded to a shots fired call at the Cleve

Johnson’s address. When they arrived, the officers found Magee. Magee told the officers
Stark County, Case No. 2016CA00069                                                      4


that “Calvin Johnson” had shot him and that Johnson and another shooter had been

standing in the corner of the alley. Police showed Magee a photo taken from a Facebook

page and he identified Johnson and another male in the photo, Chris Burnett, as shooters.

       {¶9}   The officers also found Cleve Johnson unresponsive lying in a fetal position

in the middle of his front walk. Cleve had blood coming out of his nose and mouth and

brain matter coming out of his head. Bystanders advised the responding officers that

there were two shooters but later they refused to get involved.

       {¶10} Both Magee and Cleve Johnson were transported to the hospital where

Cleve died several days later. The Stark County Coroner determined that Cleve's death

was due to a gunshot wound to the head. A bullet had destroyed much of his brain and

skull. Multiple surgeries were performed to repair the shattered femur bone in Magee’s

right leg.

       {¶11} At the hospital, the officers swabbed Magee's hands for gun residue and

found none. The officers also showed Magee a Facebook picture of Burnett and Johnson.

The note above Burnett's picture said "Chris Chicago Burnette.” Magee identified Calvin

Johnson and Burnett as being the two shooters and Edwards as the driver of the silver

Pontiac Grand Am.

       {¶12} Officers also responded to a suspicious person call at Edwards’s home and

observed a Silver Pontiac Grand Am parked outside the residence. At first, Edwards was

not truthful about where she had been on the evening of the shooting. After the detective

confronted her with information gathered in the investigation Edwards later changed her

story. Edwards told the officers that she had been driving Johnson, Campbell and Burnett

around Alliance that evening and that she believed that Johnson and Burnett were
Stark County, Case No. 2016CA00069                                                          5


involved in the shooting. Edwards took the officers to a house with a boat in the lot the

place she overheard Burnette and Johnson discuss having thrown their guns. At the

location, the police recovered a Highpoint magazine, a .9-millimeter Highpoint pistol and

a SCCY Industries .9-millimeter pistol from under the porch. The officers testified that

there was evidence that the guns had recently been fired. The recovered Highpoint

magazine fit inside the Highpoint handgun. The magazine removed from the SCCY was

empty and the gun had a .9-millimeter Luger round in the chamber.               Officers also

recovered eighteen shell casings in the alley where Magee stated Burnette and Johnson

shot their guns.

          {¶13} Edwards provided the investigating officers with the cell phone number for

Johnson and Campbell. Sprint provided GPS coordinates for the cell phones. The GPS

established that Johnson and Campbell were traveling Westbound on Interstate 80 in

Ohio. Ohio State Highway Patrol Officers stopped Johnson and Campbell as they were

pulling into an Erie Service Plaza in Sandusky, Ohio and the two were placed under

arrest.

          {¶14} DNA samples were collected from Burnette, Johnson, Campbell and

Edwards and submitted to the Bureau of Criminal Investigation (BCI) for analysis. Samuel

Troyer, a forensic DNA analyst compared the DNA samples from the four co-defendants

with swab samples collected from the guns and the magazines. Troyer found that the

swabs taken from the .9-millimeter Highpoint and Highpoint magazine had a DNA profile

consistent with Burnette.      Johnson, Campbell, Sade, and Albert were excluded as

possible contributors of the samples. Troyer testified that Burnette's statistical profile for

the DNA collected from the Highpoint handgun occurred in one out of every five billion six
Stark County, Case No. 2016CA00069                                                         6


hundred and nine million people (5,609,000,000). Troyer also testified that the statistical

profile collected from the magazine can only be found in one out of every one hundred

and ninety-two trillion eight hundred billion people and that this is significant because

there are only seven billion people on earth.

       {¶15} Troyer testified he examined the trigger swab, gun swab, and magazine

swab for the SCCY .9-millimeter handgun and magazine. Troyer stated that the trigger

swab included the DNA of at least one male but that there was too much of a DNA mixture

to make any further comparisons. He also stated that the gun swab had too much DNA

mixture for any comparisons and the magazine swab had a complex DNA mixture not

suitable for comparisons.

       {¶16} The recovered guns were submitted to BCI for analysis. Andrew Chappell

a forensic scientist for BCI determined that both firearms were operable.          Chappell

determined that eight shell casings collected from the area where Burnette had been

standing were fired from the .9 millimeter Highpoint to the exclusion of all other firearms.

Chappell testified that the other shell casings collected from where Johnson had been

standing were fired from the SCCY .9-millimeter handgun.

       {¶17} Fourteen latent fingerprints, lifted from Sade Edward's vehicle, were

submitted to BCI for analysis. Michelle Snyder, a fingerprint analyst examined the latent

fingerprints. Snyder testified that only three of the lifted fingerprints had value. She

identified the left index and left middle finger prints lifted from Sade's vehicle as a match

for Calvin Johnson. Snyder also found the right thumbprint collected from the vehicle to

be a match for Corey Campbell. She testified that as a matter of protocol, her results
Stark County, Case No. 2016CA00069                                                       7


were passed on to a second examiner for verification.         Sarah Pivovat, the second

examiner put a notation on Snyder's report verifying that she agreed with Snyder's results.

       {¶18} Prior to Burnette's trial Corey Campbell and Sade Edwards each pled guilty

to felony counts of obstructing justice. Campbell received a two-year sentence. In

exchange for truthful testimony, the State agreed to recommend community control for

Sade. Thereafter, the court agreed to separate trials for Johnson and Burnett.           In

December of 2015, Burnett was found guilty of two counts of complicity to commit

felonious assault and the firearm specifications and tampering with evidence. Burnett

was acquitted on the murder charge.

       {¶19} The jury found Johnson guilty of complicity to commit murder with a firearm

specification, two counts of felonious assault, each with firearm specifications, and

tampering with evidence.

       {¶20} Johnson was sentenced to serve fifteen years to life for the murder of

Cleave Johnson and the felonious assault charge wherein Cleave Johnson was the victim

was merged with the murder conviction; three years on each of the two gun specifications;

and thirty six months on the tampering with evidence conviction. The court further ordered

the sentences for the murder of Cleave Johnson, the felonious assault against Albert

Magee and the gun specifications to be served consecutively, and the tampering with

evidence sentence, to be served concurrently. Johnson received an aggregate sentence

of twenty-eight years to life.

                                      Assignments of Error

       {¶21} Johnson raises six assignments of error,
Stark County, Case No. 2016CA00069                                                           8


       {¶22} “I. THE ADMISSION OF "VERIFYING FINGER PRINT EXAMINER'S"

CONCLUSIONS VIOLATED PETITIONER'S RIGHT TO A FAIR TRIAL.

       {¶23} “II. THE APPELLANT WAS DENIED HIS RIGHT TO A FAIR TRIAL DUE

TO JUDICIAL BIAS.

       {¶24} “III. THE STATE DENIED THE APPELLANT A FAIR TRIAL BY USING

WITNESSES TO VOUCH FOR THE TRUTHFULNESS OF SADE EDWARD'S

STATEMENTS.

       {¶25} “IV. THE APPELLANT WAS DENIED HIS RIGHT TO FAIR TRIAL DUE TO

PROSECUTORIAL MISCONDUCT.

       {¶26} “V. THE APPELLANT WAS DENIED HIS RIGHT TO EFFECTIVE

ASSISTANCE OF COUNSEL.

       {¶27} “VI. THE TRIAL COURT'S FINDING OF GUILTY WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE AND WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE.”

                                                  I.

       {¶28} In this assignment of error, Johnson argues that the introduction of a

fingerprint result verification by a non-testifying witness, Sarah Pivovat, violated his right

to confrontation and denied him a fair trial. Johnson concedes that he did not object to

this testimony at trial.

       {¶29} “[F]orfeiture is the failure to timely assert a right or object to an error, and *

* * ‘it is a well-established rule that “an appellate court will not consider any error which

counsel for a party complaining of the trial court’s judgment could have called but did not

call to the trial court’s attention at a time when such error could have been avoided or
Stark County, Case No. 2016CA00069                                                        9

corrected by the trial court.” State v. Rogers, 143 Ohio St.3d 385, 2015–Ohio–2459, 38

N.E.3d 860, ¶ 21.

       {¶30} The accused may raise a forfeited claim on appeal through Crim.R. 52(B).

Pursuant to Crim.R. 52(B), “plain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court.”

       {¶31} The Court in Rogers reaffirmed that even if an accused shows the trial court

committed plain error affecting the outcome of the proceeding, the appellate court is not

required to correct it. Id. at ¶ 23. The Supreme Court stated:

              [W]e have “admonish[ed] courts to notice plain error ‘with the utmost

       caution, under exceptional circumstances and only to prevent a manifest

       miscarriage of justice.’” Barnes at 27, 94 Ohio St.3d 21, 759 N.E.2d 1240,

       quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph

       three of the syllabus.

Rogers at ¶ 23; Accord, State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002);

State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the syllabus;

State v. Perry, 101 Ohio St.3d 118, 120 802 N.E.2d 643(2004).

       {¶32} The defendant bears the burden of demonstrating that a plain error affected

his substantial rights. United States v. Olano, 507 U.S. at 725,734, 113 S.Ct. 1770, 123

L.Ed.2d 508(1993); State v. Perry, 101 Ohio St.3d 118, 120 802 N.E.2d 643(2004).

       {¶33} Even if we assume arguendo that plain error occurred, Johnson has failed

to demonstrate that the plain error affected his substantive rights.

       {¶34} In the case at bar, Michelle Snyder ("Snyder"), who was qualified as an

expert, without objection, testified that she received 14 latent prints from the crime scene
Stark County, Case No. 2016CA00069                                                        10


and that only three of the collected fingerprints had any value. Previous testimony by law

enforcement officers established that the fingerprints had been collected from both the

crime scene and Sade Edward's vehicle and that they were submitted to the crime lab for

analysis. Snyder testified that she performed a comparison analysis and established that

two fingerprints collected from Sade Edward's vehicle matched the left index and left

middle finger of Calvin Johnson. Snyder explained that, as a normal step in the BCI

protocol, her conclusions are passed on to a second examiner for verification. If the

second examiner agrees with her conclusions, the verifier puts a notation on the first

examiner's notes stating she or he agrees with the results. If the examiner disagrees,

they send the results to a third examiner. Snyder testified that Sarah Pivovar, the second

examiner, followed protocol, and verified with a written notation that their results matched.

       {¶35} In State v. Harris, 142 Ohio St.3d 211, 2015-Ohio-166, 28 N.E.3d 1256, the

Ohio Supreme Court observed,

              Crim.R. 52(A) defines harmless error in the context of criminal cases

       and provides: “Any error, defect, irregularity, or variance which does not

       affect substantial rights shall be disregarded.” Under the harmless-error

       standard of review, “the government bears the burden of demonstrating that

       the error did not affect the substantial rights of the defendant.” (Emphasis

       sic.) State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643,

       ¶ 15, citing United States v. Olano, 507 U.S. 725, 741, 113 S.Ct. 1770, 123

       L.Ed.2d 508 (1993). In most cases, in order to be viewed as “affecting

       substantial rights,” “‘the error must have been prejudicial.’      (Emphasis

       added.)” State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d
Stark County, Case No. 2016CA00069                                                         11

       222, ¶ 7, quoting Olano at 734, 113 S.Ct. 1770. Accordingly, Crim.R. 52(A)

       asks whether the rights affected are “substantial” and, if so, whether a

       defendant has suffered any prejudice as a result. State v. Morris, 141 Ohio

       St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, ¶ 24–25.

              Recently, in Morris, a four-to-three decision, we examined the

       harmless-error rule in the context of a defendant's claim that the erroneous

       admission of certain evidence required a new trial. In that decision, the

       majority dispensed with the distinction between constitutional and non-

       constitutional errors under Crim.R. 52(A). Id. at ¶ 22–24. In its place, the

       following analysis was established to guide appellate courts in determining

       whether an error has affected the substantial rights of a defendant, thereby

       requiring a new trial. First, it must be determined whether the defendant

       was prejudiced by the error, i.e., whether the error had an impact on the

       verdict. Id. at ¶ 25 and 27. Second, it must be determined whether the

       error was not harmless beyond a reasonable doubt. Id. at ¶ 28. Lastly,

       once the prejudicial evidence is excised, the remaining evidence is weighed

       to determine whether it establishes the defendant's guilt beyond a

       reasonable doubt. Id. at ¶ 29, 33.

Harris, ¶ 36-37.

       {¶36} In the case at bar, we find that Snyder’s testimony concerning the

verification of her fingerprint test result did not influence the verdict, was harmless beyond

a reasonable doubt and when excised the remaining evidence establishes Johnson’s

guilty beyond a reasonable doubt. Even without Snyder’s verification testimony the jury
Stark County, Case No. 2016CA00069                                                         12


had ample evidence that Johnson had been in Edwards’s car the night of the shootings.

At trial, Edwards testified that Johnson was in her car on the night in question. Cory

Campbell, Johnson’s brother and co-defendant testified on Johnson’s behalf at trial that

Johnson was in Edwards’s car at the time of the shootings. Further, the jury was able to

see and hear Magee who testified that he recognized Johnson as one of the persons who

had shot him and Cleve Johnson.

       {¶37} Johnson’s first assignment of error is overruled.

                                                 II.

       {¶38} In his second assignment of error, Johnson argues, that because the judge

sustained four of the state's objections during the closing argument of defense, and

overruled Johnson's one objection during the state's rebuttal, the judge displayed judicial

bias toward defense counsel that denied him a fair trial. Johnson concedes that he did

not object to this purported display of bias.

       {¶39} “Pursuant to R.C. 2701.03, only the chief justice of the Supreme Court of

Ohio or his or her designee has the authority to determine a claim that a common pleas

court judge is biased or prejudiced.” Stanley v. Ohio State Univ. Med. Ctr., 10th Dist. No.

12AP–999, 2013–Ohio–5140, ¶94.          Accordingly, this Court is without jurisdiction to

consider a claim of judicial bias. In any event, we conclude, “appellant has failed to

overcome the presumption of lawfulness and impartiality in the trial judge’s participation

in this case.” Stanley v. Ohio State Univ. Med. Ctr., 10th Dist. No. 12AP–999, 2013–

Ohio–5140, ¶ 00.

       {¶40} “Judicial bias has been described as ‘a hostile feeling or spirit of ill will or

undue friendship or favoritism toward one of the litigants or his attorney, with the formation
Stark County, Case No. 2016CA00069                                                          13


of a fixed anticipatory judgment on the part of the judge, as contradistinguished from an

open state of mind which will be governed by the law and the facts.’” State v. Dean, 127

Ohio St.3d 140, 2010–Ohio–5070, ¶ 48, quoting State ex rel. Pratt v. Weygandt, 164 Ohio

St. 463 (1956), paragraph four of the syllabus.

       {¶41} “A judge is presumed not to be biased or prejudiced, and a party alleging

bias or prejudice must present evidence to overcome the presumption.” Wardeh v.

Altabchi, 10th Dist. No. 03AP–1177, 2004–Ohio–4423, ¶ 20. “The appearance of bias or

prejudice must be compelling to overcome this presumption of integrity.” Trott v. Trott,

10th Dist. No. 01AP–852, 2002 WL 392286 (Mar. 14, 2002), citing In re Disqualification

of Olivito, 74 Ohio St.3d 1261, 1263 (1994). “‘The existence of prejudice or bias against

a party is a matter that is particularly within the knowledge and reflection of each individual

judge and is difficult to question unless the judge specifically verbalizes personal bias or

prejudice toward a party.’” Eller v. Wendy’s Internatl., Inc., 142 Ohio App.3d 321, 340

(10th Dist. 2000), quoting Okocha v. Fehrenbacher, 101 Ohio App.3d 309, 322 (8th

Dist.1995). “[D]issatisfaction or disagreement with a judge’s rulings of law are legal

issues subject to appeal. A judge’s opinions of law, even if later found to be erroneous,

are not by themselves evidence of bias or prejudice and thus are not grounds for

disqualification.” In re Disqualification of Corts, 47 Ohio St.3d 601, 602, 546 N.E.2d 928

(1988).

       {¶42} In this case, during the defense counsel's closing arguments the state made

four separate objections to defense counsel's closing remarks.

       {¶43} First, in an effort to attack the credibility of Sade Edwards, Johnson's

counsel argued that Sade Edwards was placed on probation a week after she gave her
Stark County, Case No. 2016CA00069                                                        14


statements to the police. The state objected arguing that the characterization of the

evidence was not correct. In fact, at the time of trial, the evidence was that Edwards had

not yet been sentenced but had been promised that the state would recommend probation

in exchange for truthful testimony. (2T. at 546-547; 591). The Court sustained the

objection and instructed the jury to disregard the comments. (3T. at 714).

       {¶44} Second, Johnson's counsel argued that the expert testified that Calvin

Johnson's DNA was excluded from the SCCY .9-millimeter handgun. (State’s Exhibit 5).

The state objected arguing that the statement was a mischaracterization of the evidence.

In fact the DNA expert testified that the DNA of a male was detected but that there was

too little DNA in the sample to be able to compare the sample to the DNA of the suspects.

(2T. at 423). The expert further testified that a mixture of DNA had been obtained from

the magazine of the gun, but there were too many people’s DNA present in the sample.

Therefore, the sample was not suitable for comparison. (2T. at 425-428). The Court

sustained the objection and instructed the jury to disregard the comment stating, “I’m

going to sustain the objection. Disregard the comment. As opposed to excluding, it was

not exactly what was said, counsel.” (3T. at 720).

       {¶45} Third, Johnson's counsel argued that the state should have introduced the

footage of witness testimony taken by officers' body cameras at the scene of the shooting.

Counsel addressed the jury stating, "I know if I am sitting in this seat, I'm wanting to hear

that stuff" The state objected to "what he wants" The Court simply sustained the objection.

(3T. at 724).

       {¶46} Finally, counsel for Johnson tells the jury that the Court will provide them

with a final instruction and goes on to say "I believe.” The state objected to what counsel
Stark County, Case No. 2016CA00069                                                      15


"believes.” In response, the court simply stated "Well let's proceed", and permitted

defense counsel to tell the jury that he believed the jury would take time to consider the

evidence and would find that the evidence did not put his client anywhere near a gun.

(3T. at 726).

       {¶47} During the State's rebuttal, the prosecutor addressed Johnson's claim that

Sade Edwards' testimony was not credible. The prosecutor said,

                But she is biased? How is she biased? Because she got 2 years?

       Because she drove a car that she didn't know anything about what was

       going to happen?

       Counsel for Johnson objected saying,

                Objection. She didn’t.

       The court overruled the objection,

                Overruled. It is argument.

       The State continued and stated,

                And she didn't get probation yet.

3T. at 733.

       {¶48} A complete review of the record in the case at bar does not disclose on its

face suggestions of hostility, favoritism, or a fixed anticipatory judgment. “Appellant’s

unsubstantiated accusations of improper conduct are insufficient to overcome the

presumption of judicial integrity.” Cline v. Mtge. Electronic Registration Sys., Inc., 10th

Dist. No. 13AP–240, 2013–Ohio–5706, ¶ 33, citing Cooke v. United Dairy Farmers, Inc.,

10th Dist. No. 05AP–1307, 2006–Ohio–4365.

       {¶49} Johnson’s second assignment of error is overruled.
Stark County, Case No. 2016CA00069                                                         16


                                                 III.

       {¶50} In this assignment of error, Johnson argues that during direct examination,

two investigating police officers improperly vouched for the credibility of Sade Edwards.

Johnson argues the testimony was inadmissible and prejudicial.

       {¶51} This issue was not raised at trial and no objection was made to the admission

of the statements. Therefore, as previously discussed, the defense has forfeited all but

plain error on appeal. State v. Jackson, 92 Ohio St.3d 436, 444 (2001), citing State v.

Underwood, 3 Ohio St.3d 12, 444 N.E.2d 1332 (1983), syllabus; State v. Long, 53 Ohio

St.2d 91, 97, 372 N.E.2d 8041 (1978).

       {¶52} In State v. Boston, 46 Ohio St.3d 108, 128, 545 N.E.2d 1220 (1989),

overruled in part on other grounds by State v. Muttart, 116 Ohio St.3d 5, 875 N.E.2d 944,

2007–Ohio–5267, the Ohio Supreme Court held that an expert may not testify as to the

expert’s opinion of the veracity of the statements of a child declarant who claims she has

been raped. In Boston, the court held that the trial court committed prejudicial error in

allowing a physician to express her opinion that the child had not fantasized her abuse

and had not been programmed to make accusations against her father.

       {¶53} Recent case law states, “Boston does not apply when the child victim

actually testifies and is subjected to cross-examination.” State v. Roush, 10th Dist. No.

12AP–201, 2013–Ohio–3162, ¶ 61, quoting State v. Benjamin, 8th Dist. No. 87364, 2006–

Ohio–5330, ¶ 19, quoting State v. Curren, 5th Dist. No. 04 CA 8, 2005–Ohio–4315, ¶ 26.

When the child victim testifies, the trier of fact is able to ascertain the credibility of the

victim; whereas, in Boston, there was no independent indicia of reliability save for the

expert witness who vouched for the child victim. Thus, any error in admitting expert
Stark County, Case No. 2016CA00069                                                           17


testimony regarding the veracity of a child victim is harmless beyond a reasonable.

Accord, State v. Hughes, 10th Dist. Franklin No. 14AP-360, 2015-Ohio-151, ¶49; State v.

Benjamin, 8th Dist. Cuyahoga No. 87364, 2006-Ohio-5330, ¶19; State v. Curren, 5th Dist.

Morrow No. 04 CA 8, 2005-Ohio-4315, ¶26; State v. Bump, 3rd Dist. Logan No. 8-12-04,

2013-Ohio-1006, ¶83; Hupp v. Brunsman, S.D. Ohio No. 3:10-cv-413, 2011 WL 4383623

(May 20, 2011), *11.

       {¶54} Any error in admitting expert testimony regarding the veracity of a child

declarant “may be harmless beyond a reasonable doubt * * * if the victim testifies and is

subject to cross examination, the state introduces substantial medical evidence of sexual

abuse, and the expert's testimony is cumulative to other evidence.” State v. Kincaid, 9th

Dist. No. 94CA005942, 1995 WL 608407 (Oct. 18, 1995), citing State v. Palmer, 9th Dist.

No. 2323–M, 1995 WL 48442 (Feb. 8, 1995). “In contrast, a finding of harmless error is

not justified if the case is a ‘credibility contest’ between the victim and the defendant.” Id.,

citing State v. Burrell, 89 Ohio App.3d 737, 746, 627 N.E.2d 605 (1993). Recently,

“appellate courts have limited that part of the holdings in Kincaid and Palmer that require

additional medical evidence to cases involving small children.” State v. Skidmore, 7th

Dist. No. 08 MA 165, 2010–Ohio–2846, ¶ 27. See also State v. Morrison, 9th Dist. No.

21687, 2004–Ohio–2669, ¶ 65; State v. Roush, 2013-Ohio-3162, ¶ 62 (10th Dist.

Franklin). We believe this test can be applied to a lay witness as well as an expert

witness.

       {¶55} During trial, the officers did not give a personal opinion on the truthfulness

of Edwards’s story. The record establishes that when they spoke with Edwards, they

knew she had driven past Magee that evening from evidence they had obtain during their
Stark County, Case No. 2016CA00069                                                           18


investigation. Detective Welsh and Officer Shatzer simply testified that as a factual

matter, they knew Edwards was lying because her version of the events could not be true

based upon facts that the investigation had revealed.

       {¶56} In the case at bar, Edwards testified and was subject to cross-examination.

The jury had the opportunity to independently determine her credibility regardless of the

testimony of the officers. In addition, the trial court properly instructed the jury that it was

the sole judge of the facts and the sole determiner of the credibility of the witnesses. 3T.

at 742.

       {¶57} Further, the jury was able to see and hear Magee who testified that he

recognized Johnson as one of the persons who had shot him and Cleve Johnson.

       {¶58} The credibility of Edwards’s recollection of events that night was bolstered

by the facts in evidence.      Specifically, Edwards’s second story was consistent with

Magee’s testimony that he had seen her drive by earlier in the evening. Fingerprints from

her vehicle corroborated her testimony that she was with Johnson, Campbell and

Burnette.    Her recollection of conversation between Campbell and Burnette was

corroborated by the discovery of the firearms in the vicinity she described. Edwards’s

testimony was also consistent with DNA was recovered from a firearm that was discarded

under a nearby house. Thus, this case was not a credibility contest as other evidence

supported the conviction.

       {¶59} Since the jury did have an opportunity to independently determine the

credibility of Edwards and was properly instructed, any testimony that an officer believed

Edwards was being truthful or untruthful was harmless beyond a reasonable doubt.

       {¶60} Johnson’s third assignment of error is overruled.
Stark County, Case No. 2016CA00069                                                         19


                                                 IV.

       {¶61} In this assignment of error Johnson argues that the prosecutor committed

misconduct in the following manners: First, by asking the investigating officers if they

thought Sade Edwards was initially truthful about the events on the evening of the

shooting; Second, by allowing the fingerprint analyst, Michelle Snyder, to state that a

second examiner had verified her fingerprint results; and, third by misstating the facts and

law in closing argument. Johnson raises these issues as being prejudicial error for the

first time on appeal therefor, as previously argued, Johnson has forfeited all but plain error

analysis on appeal. State v. Saleh, 10th Dist. No. 07AP-431, 2009-Ohio-1542, ¶68 (no

objection to alleged prosecutorial misconduct during cross-examination reviewed under

plain-error standard); State v. Williams, 79 Ohio St.3d 1, 12, 679 N.E.2d 646 (1997)

(applying the plain-error standard to a prosecutorial misconduct claim).

       {¶62} When evaluating a prosecutorial-misconduct claim, the relevant question is

whether the prosecutor’s conduct “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637,

643, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974). To answer that question, we consider two

factors: (1) whether the conduct was improper and (2) if so, whether it prejudicially

affected the defendant’s substantial rights. State v. Maxwell, 139 Ohio St.3d 12, 2014-

Ohio-1019, 9 N.E.3d 930, ¶ 243. See State v. Belton, ––– Ohio St.3d ––––, 2016-Ohio-

1581, ––– N.E.3d –––– (Apr. 20, 2016), ¶ 125.

       {¶63} Johnson first argues that it was improper for the state to ask the

investigating officers if they thought Sade Edwards was initially truthful about the events

on the evening of the shooting. Secondly, the state committed misconduct by allowing
Stark County, Case No. 2016CA00069                                                      20


the fingerprint analyst, Michelle Snyder, to state that a second examiner had verified her

fingerprint results.

       {¶64} As we have previously noted in our disposition of Johnson’s first and third

assignments of error, the introduction of the officer's testimony was not error and the

notation by Sarah Pivovat did not violate the confrontation clause nor did the introduction

rise to the level of plain error. For the reasons previously stated as they relate to

prosecutorial misconduct Johnson's argument is overruled.

       {¶65} Johnson next contends the prosecutor committed misconduct in his rebuttal

because he incorrectly stated that there was "absolutely no evidence, none whatsoever

that there was a third gun" and he misstated the state's subpoena power.

       {¶66} At trial, Edwards testified that Johnson stated he had thrown his “pole” or

gun “in a hole underneath a porch.” (2T. at 571-572). Edwards further testified that

“Corey [Campbell] said something about he should threw [sic.] it on a boat.” (2T. at 572).

Edwards further testified that Chris Burnette said he still had his gun on him when he got

into her car after the shooting. (2T. at 572).

       {¶67} Magee testified that he saw two individuals shooting guns, Johnson and

Campbell. (2T. at 504). He saw Corey Burnette in the back running around. (2T. at 503

504). Magee testified that he was in a great deal of pain and was mistaken if he had told

the police that Burnette had been one of the shooters. (2T. at 514-515; 527-528). Magee

referred to a .40 caliber as the gun that had been stolen from Johnson, not the gun used

in the shooting. (2T. at 533-534). Johnson does not point to any specific portion of the

transcript to support the theory that a third person had been shooting at Magee and Cleve

Johnson.
Stark County, Case No. 2016CA00069                                                      21


       {¶68} Johnson next argues that after he raised the fact that the only other witness

to the shooting, Joe Williams, did not testify and the state did not present evidence

recorded by the officers’ point of view body recorders from the night of the shooting, the

state responded "we can't make people come in here if they don't want to."

       {¶69} In the case at bar, the state argued that the body camera videos were

logged into evidence and were available to both the state and the defense. Similarly, the

potential witnesses could be subpoenaed by either the state or the defense and provide

relevant testimony. The state argued and the record reflects that one of the officers

testified that even though there was a video of conversations with two potential witnesses

to the shootings, those witnesses told the officers that they did not want to get involved.

The state argued that you could not simply play videos of out-of-court statements because

they are not subject to cross-examination. The state further argued that you could not

force witnesses to cooperate in an investigation or a prosecution if they do not want to be

involved. (3T. at 730-731).

       {¶70} A prosecutor is entitled to a certain degree of latitude in closing arguments.

State v. Liberatore, 69 Ohio St.2d 583, 589, 433 N.E.2d 561. Thus, it falls within the

sound discretion of the trial court to determine the propriety of these arguments. State v.

Maurer, 15 Ohio St.3d 239, 269, 473 N.E.2d 768(1984). A conviction will be reversed

only where it is clear beyond a reasonable doubt that, absent the prosecutor’s comments,

the jury would not have found the defendant guilty. State v. Benge, 75 Ohio St.3d 136,

141, 1996-Ohio-227, 661 N.E.2d 1019.          Furthermore, “[i]solated comments by a

prosecutor are not to be taken out of context and given their most damaging meaning.”

Donnelly v. DeChristoforo, 416 U.S. 637, 647, 94 S.Ct. 1868, 40 L.Ed.2d 431(1974).
Stark County, Case No. 2016CA00069                                                    22


      {¶71} The state may comment upon a defendant’s failure to offer evidence in

support of its case. State v. Collins, 89 Ohio St.3d 524, 733 N.E.2d 1118(2000). “Such

comments do not imply that the burden of proof has shifted to the defense, nor do they

necessarily constitute a penalty on the defendant’s exercise of his Fifth Amendment right

to remain silent.”   Id. at 528-29, 733 N.E.2d 1118.      The state must refrain from

commenting on a decision not to testify, but the state may challenge the weight of

evidence offered by the defense in support of its theory of the case. Id. The state does

not have a duty to disprove every possible circumstance suggested by the defendant. Id.

      {¶72} “[T]he fact that one of the parties fails to call a witness who has some

knowledge of the matter under investigation may be commented upon.” State v. Petro,

148 Ohio St. 473, 498, 162, 76 N.E.2d 355, 367(1948); State v. Champion, 109 Ohio St.

281, 289-290, 142 N.E. 141, 143-144(1924). State v. D’Ambrosio (1993), 67 Ohio St.3d

185, 193, 1993-Ohio-170, 616 N.E.2d 909,916(1993).

      {¶73} In State v. Clemons the Ohio Supreme Court stated; “[t]he comment that

the defense did not call an expert to testify that defendant “blacked out” during

proceedings is not error. The comment that a witness other than the accused did not

testify is not improper, State v. D’Ambrosio (1993), 67 Ohio St.3d 185, 193, 616 N.E.2d

909, 916, since the prosecution may comment upon the failure of the defense to offer

evidence in support of its case. State v. Williams (1986), 23 Ohio St.3d 16, 19-20, 23

OBR 13, 16-17, 490 N.E.2d 906, 910-911; State v. Bies (1996), 74 Ohio St.3d 320, 326,

658 N.E.2d 754, 760.” Clemons, supra, 82 Ohio St.3d 438, 452, 1998-Ohio-452, 692

N.E.2d 1009, 1022.
Stark County, Case No. 2016CA00069                                                           23


       {¶74} In the case at bar, the state properly commented upon Johnson’s failure to

present other eyewitnesses to the shootings and failure to present the body camera audio

and video evidence. The defense properly commented on the state’s failure to present

other eyewitnesses and their failure to present the body camera audio and video

recordings.

       {¶75} We further note the fact that a witness is under no obligation to speak with

the attorney for the state or the attorney for the defense prior to trial. “(I)n modern criminal

trials, defendants (as well as prosecutors) are rarely able to select their witnesses: they

must take them where they find them.” Chambers v. Mississippi, 410 U.S. 284, 296, 93

S.Ct. 1038, 1046, 35 L.Ed.2d 297(1973).

       {¶76} The state’s argument taken in context was that it could not force a witness

to cooperate. In any event, Officer Seth Busche indicated that the uncooperative witness

simply stated, “There were two shooters and they ran that way.” (1T. at 183-185).

Moreover, the trial court instructed the jury that it must decide the case on the evidence

and that opening statements and closing arguments are not evidence. Officer’s Vesco’s

testimony concerning a potential witness was placed before the jury and both sides were

permitted to comment upon the others failure to present this and any other witness. (2T.

at 627-628).

       {¶77} “The prosecutors' argument did not manipulate or misstate the evidence,

nor did it implicate other specific rights of the accused such as the right to counsel or the

right to remain silent….” Darden v. Wainwright (1986), 477 U.S. 168, 181-182, 106 S.Ct.

2624, 2472.

       {¶78} Johnson’s fourth assignment of error is overruled.
Stark County, Case No. 2016CA00069                                                           24


                                                  V.

       {¶79} Johnson's fifth assignment of error raises an ineffective assistance of

counsel claim. Specifically, Johnson argues that counsel was ineffective for the reasons

set forth in his first, second and third assignments of error, i.e., counsel failed to object to

the admission of the officer's testimony regarding Sade Edwards truthfulness; counsel

failed to object to the testimony of fingerprint analyst, Michelle Snyder; and, counsel failed

to object to the court's display of bias during closing arguments.

       {¶80} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant. The second prong is whether the appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell, 506 U.S. 364, 113 S.Ct. 838, 122

L.Ed.2d 180(1993); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d

674(1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373(1989).

       {¶81} In order to warrant a finding that trial counsel was ineffective, the petitioner

must meet both the deficient performance and prejudice prongs of Strickland and Bradley.

Knowles v. Mirzayance, 556 U.S. 111, 129 S.Ct. 1411, 1419, 173 L.Ed.2d 251(2009).

       {¶82} The United States Supreme Court discussed the prejudice prong of the

Strickland test,

              With respect to prejudice, a challenger must demonstrate “a

       reasonable probability that, but for counsel’s unprofessional errors, the

       result of the proceeding would have been different. A reasonable probability

       is a probability sufficient to undermine confidence in the outcome.” Id., at
Stark County, Case No. 2016CA00069                                                    25


     694, 104 S.Ct. 2052. It is not enough “to show that the errors had some

     conceivable effect on the outcome of the proceeding.” Id., at 693, 104 S.Ct.

     2052. Counsel’s errors must be “so serious as to deprive the defendant of

     a fair trial, a trial whose result is reliable.” Id., at 687, 104 S.Ct. 2052.

            “Surmounting Strickland’s high bar is never an easy task.” Padilla v.

     Kentucky, 559 U.S. ––––, ––––, 130 S.Ct. 1473, 1485, 176 L.Ed.2d 284

     (2010). An ineffective-assistance claim can function as a way to escape

     rules of waiver and forfeiture and raise issues not presented at trial, and so

     the Strickland standard must be applied with scrupulous care, lest “intrusive

     post-trial inquiry” threaten the integrity of the very adversary process the

     right to counsel is meant to serve. Strickland, 466 U.S., at 689–690, 104

     S.Ct. 2052. Even under de novo review, the standard for judging counsel’s

     representation is a most deferential one. Unlike a later reviewing court, the

     attorney observed the relevant proceedings, knew of materials outside the

     record, and interacted with the client, with opposing counsel, and with the

     judge. It is “all too tempting” to “second-guess counsel’s assistance after

     conviction or adverse sentence.” Id., at 689, 104 S.Ct. 2052; see also Bell

     v. Cone, 535 U.S. 685, 702, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002);

     Lockhart v. Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180

     (1993). The question is whether an attorney’s representation amounted to

     incompetence under “prevailing professional norms,” not whether it

     deviated from best practices or most common custom. Strickland, 466 U.S.,

     at 690, 104 S.Ct. 2052.
Stark County, Case No. 2016CA00069                                                       26

Harrington v. Richter, __U.S.__, 131 S.Ct. 770, 777-778, 178 L.Ed.2d 624(2011).

       {¶83} The United States Supreme Court and the Ohio Supreme Court have held

a reviewing court “need not determine whether counsel’s performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.” Bradley, 42 Ohio St.3d at 143, 538 N.E.2d 373, quoting Strickland, 466

U.S. at 697, 104 S.Ct. 2052, 80 L.Ed.2d 674(1984).

       {¶84} “‘The failure to object to error, alone, is not enough to sustain a claim of

ineffective assistance of counsel.’” State v. Fears, 86 Ohio St.3d 329, 347, 715 N.E.2d

136 (1999), quoting State v. Holloway, 38 Ohio St.3d 239, 244, 527 N.E.2d 831(1988)

Accord, State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶233. A

defendant must also show that he was materially prejudiced by the failure to object.

Holloway, 38 Ohio St.3d at 244, 527 N.E.2d 831.

       {¶85} A defendant has no constitutional right to determine trial tactics and strategy

of counsel. State v. Cowans, 87 Ohio St.3d 68, 72, 717 N.E.2d 298 (1999); State v.

Conway, 108 Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 150; State v. Donkers,

170 Ohio App.3d 509, 867 N.E.2d 903, 2007-Ohio-1557, ¶ 183(11th Dist.). Rather,

decisions about viable defenses are the exclusive domain of defense counsel after

consulting with the defendant. Id. When there is no demonstration that counsel failed to

research the facts or the law or that counsel was ignorant of a crucial defense, a reviewing

court defers to counsel's judgment in the matter. State v. Clayton, 62 Ohio St.2d 45, 49,

402 N.E.2d 1189(1980), citing People v. Miller, 7 Cal.3d 562, 573-574, 102 Cal.Rptr. 841,

498 P.2d 1089(1972); State v. Wiley, 10th Dist. No. 03AP-340, 2004- Ohio-1008 at ¶ 21.

Even if the wisdom of an approach is questionable, “debatable trial tactics” do not
Stark County, Case No. 2016CA00069                                                       27


constitute ineffective assistance of counsel. Id. “Poor tactics of experienced counsel,

however, even with disastrous result, may hardly be considered lack of due process * *

*.” State v. Clayton, 62 Ohio St.2d 45, 48, 402 N.E.2d 1189 (1980)(quoting United States

v. Denno, 313 F.2d 364 (2nd Cir. 1963), certiorari denied 372 U.S. 978, 83 S.Ct. 1112,

10 L.Ed.2d 143.

    {¶86}     Even assuming that Johnson could demonstrate that defense counsel

        performed deficiently, he must also prove that he was prejudiced by counsel's

        deficient performance. Strickland, 466 U.S. at 691–692, 104 S.Ct. 2052, 80

        L.Ed.2d 674. See, State v. Obermiller, 147 Ohio St.3d 175, 2016-Ohio-1594, ¶

        93 (Apr. 20, 2016).

       {¶87} To show prejudice, he must prove that “there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in

the outcome.” Id. at 694, 104 S.Ct. 2052. The prejudice inquiry, thus, focuses not only

on outcome determination, but also on “whether the result of the proceeding was

fundamentally unfair or unreliable.” Lockhart v. Fretwell, 506 U.S. 364, 369, 113 S.Ct.

838, 122 L.Ed.2d 180 (1993).

       {¶88} Johnson first argues that his counsel was ineffective for his failure to object

to the officer's testimony that Sade Edwards was initially untruthful

       {¶89} We have found in our disposition of Johnson’s third assignment of error, that

the prosecutor’s questioning and the officers’ testimony was proper. Further, the jury was

able to see and hear Edward and the officers on cross-examination, hear the testimony
Stark County, Case No. 2016CA00069                                                          28


of Magee and review the physical evidence. Thus, there is little chance that the officer’s

testimony concerning Edwards’s initial truthfulness affected the verdict in this case.

       {¶90} Johnson also argues that counsel was ineffective for failure to object to the

testimony of the fingerprint analyst. We have found in our disposition of Johnson’s first

assignment of error the testimony of the fingerprint analyst concerning verification of her

results constituted harmless error beyond a reasonable doubt. See State v. Thompson,

33 Ohio St.3d 1, 4–5, 514 N.E.2d 407 (1987). Independent evidence established that

Johnson was in Edwards’s car at the time of the shooting. Thus, there is little chance that

the fingerprint analyst’s testimony concerning Johnson’s fingerprints on the Edwards’s

car affected the verdict in this case.

       {¶91} Finally, Johnson argues that counsel was ineffective for failure to object to

judicial bias in during closing arguments of counsel. We have found in our disposition of

Johnson’s second assignment of error Johnson has failed to establish that the court was

biased and that the court's responses to the objections were prejudicial. Thus, there is little

chance that trial court’s conduct affected the verdict in this case.

       {¶92} Because we have found no instances of prejudicial error in this case, we

find Johnson has not demonstrated that he was prejudiced by trial counsel’s performance.

       {¶93} Johnson’s fifth assignment of error is overruled.

                                                 VI.

       {¶94} In his sixth assignment of error, Johnson contends that his convictions are

not supported by sufficient evidence and are against the manifest weight of the evidence.

       {¶95} Our review of the constitutional sufficiency of evidence to support a criminal

conviction is governed by Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61
Stark County, Case No. 2016CA00069                                                            29


L.Ed.2d 560 (1979), which requires a court of appeals to determine whether “after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Id.; see also

McDaniel v. Brown, 558 U.S. 120, 130 S.Ct. 665, 673, 175 L.Ed.2d 582(2010) (reaffirming

this standard); State v. Fry, 125 Ohio St.3d 163, 926 N.E.2d 1239, 2010–Ohio–1017,

¶146; State v. Clay, 187 Ohio App.3d 633, 933 N.E.2d 296, 2010–Ohio–2720, ¶68.

       {¶96} Weight of the evidence addresses the evidence's effect of inducing belief.

State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678 N.E.2d 541 (1997). Weight of the

evidence concerns “the inclination of the greater amount of credible evidence, offered in

a trial, to support one side of the issue rather than the other. It indicates clearly to the

jury that the party having the burden of proof will be entitled to their verdict, if, on weighing

the evidence in their minds, they shall find the greater amount of credible evidence

sustains the issue, which is to be established before them. Weight is not a question of

mathematics, but depends on its effect in inducing belief.” Id. at 387, 678 N.E.2d 541,

quoting Black's Law Dictionary (6th Ed. 1990) at 1594.

       {¶97} When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

“’thirteenth juror’” and disagrees with the fact finder’s resolution of the conflicting

testimony. Id. at 387, 678 N.E.2d 541, quoting Tibbs v. Florida, 457 U.S. 31, 42, 102

S.Ct. 2211, 72 L.Ed.2d 652 (1982).          However, an appellate court may not merely

substitute its view for that of the jury, but must find that “‘the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387, quoting State v.
Stark County, Case No. 2016CA00069                                                       30

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721 (1st Dist. 1983). Accordingly,

reversal on manifest weight grounds is reserved for “‘the exceptional case in which the

evidence weighs heavily against the conviction.’” Id.

             “[I]n determining whether the judgment below is manifestly against

      the weight of the evidence, every reasonable intendment and every

      reasonable presumption must be made in favor of the judgment and the

      finding of facts.

                                           ***

             “If the evidence is susceptible of more than one construction, the

      reviewing court is bound to give it that interpretation which is consistent with

      the verdict and judgment, most favorable to sustaining the verdict and

      judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

      {¶98} In this case, the jury found Johnson guilty of complicity to commit the murder

of Cleave Johnson, two counts of complicity to commit felonious assault, and tampering

with evidence.

      {¶99} R.C. 2923.03(A)(2) sets forth the elements for complicity and provides that

              "[n]o person, acting with the kind of culpability required for the

      commission of an offense, shall * * * [aid or abet another in committing the

      offense [.]"

      {¶100} With respect to the requirements for a conviction for complicity by aiding

and abetting, the Supreme Court of Ohio has stated,
Stark County, Case No. 2016CA00069                                                    31


             "To support a conviction for complicity by aiding and abetting

      pursuant to R.C. 2923.03(A)(2), the evidence must show that the defendant

      supported, assisted, encouraged, cooperated with, advised, or incited the

      principal in the commission of the crime, and that the defendant shared the

      criminal intent of the principal.   Such intent may be inferred from the

      circumstances surrounding the crime.

State v Johnson, 93 Ohio St.3d 240, 2001-Ohio-187, 749 N.E.2d 749, at syllabus.

      {¶101} R.C. 2903.02(B) sets forth the elements for murder and states,

             (B) No person shall cause the death of another as a proximate result

      of the offender's committing or attempting to commit an offense of violence

      that is a felony of the first or second degree and that is not a violation of

      section 2903.03 or 2903.04 of the Revised Code.

      {¶102} R.C. 2903.11(A)(2) sets forth the elements for felonious assault,

             No person shall knowingly * * * [c]ause or attempt to cause physical

      harm to another or to another's unborn by means of a deadly weapon or

      dangerous ordnance.” (In this case, the deadly weapon being a firearm.)

      {¶103} R.C. 2901.22(B) defines knowingly,

             A person acts knowingly, regardless of purpose, when the person is

      aware that the person's conduct will probably cause a certain result or will

      probably be of a certain nature. A person has knowledge of circumstances

      when the person is aware that such circumstances probably exist.

      {¶104} In the case at bar, there is no dispute that Magee and Cleve Johnson were

shot. Further, there is no dispute that Cleve Johnson died as a result of the gunshot
Stark County, Case No. 2016CA00069                                                      32


wound he received. Magee suffered serious and permanent injuries to his leg as a result

of the gunshot wound he received. Thus, the only question is whether the evidence

established beyond a reasonable doubt that Johnson aided and abetted in the shootings.

       {¶105} The jury heard eyewitness testimony from Magee that Johnson was one of

the individual who shot at him and Johnson. At trial, Edwards testified that Johnson stated

he had thrown his “pole” or gun “in a hole underneath a porch.” (2T. at 571-572). Edwards

further testified that “Corey [Campbell] said something about he should threw [sic.] it on

a boat.” (2T. at 572). Edwards further testified that Chris Burnette said he still had his

gun on him when he got into her car after the shooting. (2T. at 572). Edwards also

overheard Johnson say to Burnett, "Cuz why did you start shooting so fast? I thought we

was going to get closer."

       {¶106} Cory Campbell, Johnson’s brother and co-defendant testified on Johnson’s

behalf at trial that Johnson was in Edwards’ car at the time of the shootings. He further

testified that Johnson, Campbell and Burnette were with Edwards in the immediate area

of the shooting.

       {¶107} Officers recovered a Highpoint .9-millimeter handgun, magazine and SYCC

.9-millimeter handgun. An officer testified that the recovered guns had been recently

fired. Officers at the scene collected shell casings from the areas where Magee stated

Johnson and Brunette had been shooting. The shell casings matched the handguns

recovered that evening to the exclusion of all other weapons.           Forensic analysis

established that Brunette’s DNA was on the Highpoint weapon and the SYCC .9-

millimeter weapon had evidence of male DNA.
Stark County, Case No. 2016CA00069                                                            33


       {¶108} If the state relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “‘such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.’” State v. Jenks, 61 Ohio

St.3d 259, 272, 574 N.E.2d 492(1991) at paragraph one of the syllabus. “‘Circumstantial

evidence and direct evidence inherently possess the same probative value [.]’” Jenks, 61

Ohio St.3d at paragraph one of the syllabus.            Furthermore, “‘[s]ince circumstantial

evidence and direct evidence are indistinguishable so far as the jury's fact-finding function

is concerned, all that is required of the jury is that i[t] weigh all of the evidence, direct and

circumstantial, against the standard of proof beyond a reasonable doubt.’” Jenks, 61

Ohio St.3d at 272, 574 N.E.2d 492. While inferences cannot be based on inferences, a

number of conclusions can result from the same set of facts. State v. Lott, 51 Ohio St.3d

160, 168, 555 N.E.2d 293(1990), citing Hurt v. Charles J. Rogers Transp. Co. , 164 Ohio

St. 329, 331, 130 N.E.2d 820(1955). Moreover, a series of facts and circumstances can

be employed by a jury as the basis for its ultimate conclusions in a case. Lott, 51 Ohio

St.3d at 168, 555 N.E.2d 293, citing Hurt, 164 Ohio St. at 331, 130 N.E.2d 820.

       {¶109} Viewing the evidence in the case at bar in a light most favorable to the

prosecution, we conclude that a reasonable person could have found beyond a

reasonable doubt that Johnson participated in the shootings of Cleve Johnson and Magee

and that he had a firearm on his person during each incident. Further, the evidence

established that Johnson disposed of his weapon after the shooting.

       {¶110} We hold, therefore, that the state met its burden of production regarding

complicity to commit the murder of Cleave Johnson, two counts of complicity to commit
Stark County, Case No. 2016CA00069                                                        34


felonious assault, and tampering with evidence, and, accordingly, there was sufficient

evidence to support Johnson’s convictions.

       {¶111} As an appellate court, we are not fact finders; we neither weigh the evidence

nor judge the credibility of witnesses. Our role is to determine whether there is relevant,

competent and credible evidence, upon which the fact finder could base his or her

judgment. Cross Truck v. Jeffries, 5th Dist. Stark No. CA–5758, 1982 WL 2911(Feb. 10,

1982). Accordingly, judgments supported by some competent, credible evidence going

to all the essential elements of the case will not be reversed as being against the manifest

weight of the evidence. C.E. Morris Co. v. Foley Construction, 54 Ohio St.2d 279, 376

N.E.2d 578(1978). The Ohio Supreme Court has emphasized: “‘[I]n determining whether

the judgment below is manifestly against the weight of the evidence, every reasonable

intendment and every reasonable presumption must be made in favor of the judgment

and the finding of facts. * * *.’” Eastley v. Volkman, 132 Ohio St.3d 328, 334, 972 N.E.

2d 517, 2012-Ohio-2179, quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984), fn. 3, quoting 5 Ohio Jurisprudence 3d, Appellate Review,

Section 603, at 191–192 (1978). Furthermore, it is well established that the trial court is

in the best position to determine the credibility of witnesses. See, e.g., In re Brown, 9th

Dist. No. 21004, 2002–Ohio–3405, ¶ 9, citing State v. DeHass, 10 Ohio St.2d 230, 227

N.E.2d 212(1967).

       {¶112} Ultimately, “the reviewing court must determine whether the appellant or the

appellee provided the more believable evidence, but must not completely substitute its

judgment for that of the original trier of fact ‘unless it is patently apparent that the fact

finder lost its way.’” State v. Pallai, 7th Dist. Mahoning No. 07 MA 198, 2008-Ohio-6635,
Stark County, Case No. 2016CA00069                                                      35

¶31, quoting State v. Woullard, 158 Ohio App.3d 31, 2004-Ohio-3395, 813 N.E.2d 964

(2nd Dist. 2004), ¶ 81. In other words, “[w]hen there exist two fairly reasonable views of

the evidence or two conflicting versions of events, neither of which is unbelievable, it is

not our province to choose which one we believe.” State v. Dyke, 7th Dist. Mahoning No.

99 CA 149, 2002-Ohio-1152, at ¶ 13, citing State v. Gore, 131 Ohio App.3d 197, 201, 722

N.E.2d 125(7th Dist. 1999).

       {¶113} The weight to be given to the evidence and the credibility of the witnesses

are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212(1967),

paragraph one of the syllabus; State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960

N.E.2d 955, ¶118. Accord, Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86

L.Ed. 680 (1942); Marshall v. Lonberger, 459 U.S. 422, 434, 103 S.Ct. 843, 74 L.Ed.2d

646 (1983).

       {¶114} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. "While the jury may

take note of the inconsistencies and resolve or discount them accordingly * * * such

inconsistencies do not render defendant's conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP-739, 1999 WL

29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09-1236, 1996

WL 284714 (May 28, 1996). Indeed, the jury need not believe all of a witness' testimony,

but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin No. 02AP-

604, 2003-Ohio-958, ¶21, citing State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548

(1964); State v. Burke, 10th Dist. Franklin No. 02AP-1238, 2003-Ohio-2889, citing State

v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992).           Although the
Stark County, Case No. 2016CA00069                                                      36


evidence may have been circumstantial, we note that circumstantial evidence has the

same probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574

N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997).

         {¶115} In the case at bar, the jury heard the witnesses, viewed the evidence and

heard Johnson’s arguments concerning the lack of evidence and non-believability of the

state’s witnesses.

         {¶116} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678

N.E.2d 541 (1997), quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. The jury

neither lost his way nor created a miscarriage of justice in convicting Johnson of the

charges.

         {¶117} Based upon the foregoing and the entire record in this matter, we find

Johnson’s convictions are not against the sufficiency or the manifest weight of the

evidence. To the contrary, the jury appears to have fairly and impartially decided the

matters before them. The jury as a trier of fact can reach different conclusions concerning

the credibility of the testimony of the state’s witnesses and Johnson’s witnesses and his

arguments. This court will not disturb the jury's finding so long as competent evidence

was present to support it. State v. Walker, 55 Ohio St.2d 208, 378 N.E.2d 1049 (1978).

The jury heard the witnesses, evaluated the evidence, and was convinced of Johnson’s

guilt.
Stark County, Case No. 2016CA00069                                                       37


      {¶118} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crimes for which Johnson was convicted.

      {¶119} Johnson’s sixth assignment of error is overruled.

      {¶120} The judgment of the Stark County Court of Common Pleas, Stark County,

Ohio is affirmed.



By Gwin, P.J.,

Wise, J., and

Baldwin, J., concur